DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/353,412, filed on June 21, 2021.

Oath/Declaration
Oath/Declaration as filed on June 21, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 2 recites limitation “the second plurality of pixels” in second line of the claim, but it is unclear as to whether the limitation is referring to the second plurality of pixels recited in third and fourth lines of claim 1, or only to the at least some of the second plurality of pixels recited in eight line of claim 1.  In addition, claim 2 recites limitation “one or more photosensors” in fourth line of the claim 2 but it is unclear as to whether the limitation is referring to one or more photosensors of the plurality of photosensors recited in third line of claim 1, or to one or more photosensors that are different from the plurality of photosensors recited in third line of claim 1.  Accordingly, any claim(s) dependent on claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 15 recites limitation “the second plurality of pixels” in second line of the claim, but it is unclear as to whether the limitation is referring to the second plurality of pixels recited in third and fourth lines of claim 14, or only to the at least some of the second plurality of pixels recited in tenth line of claim 14.  In addition, claim 15 recites limitation “one or more photosensors” in fourth line of the claim 15 but it is unclear as to whether the limitation is referring to one or more photosensors of the plurality of photosensors recited in third line of claim 14, or to one or more photosensors that are different from the plurality of photosensors recited in third line of claim 14.  Accordingly, any claim(s) dependent on claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al., U.S. Patent Application Publication 2018/0285619 A1 (hereinafter Kim I).
Regarding claim 1, Kim I teaches a display device comprising: a display panel including a display area in which a first plurality of pixels are disposed and (10, 110, AA, PXL FIGS. 1-2, and 4, paragraph[0061] of Kim I teaches the display panel 110 includes a display area AA and a non-display area NA; the display area AA is an area in which a plurality of pixels PXL are provided, and is also referred to as an active area; in some embodiments, each of the pixels PXL may include at least one light emitting device; and the display device 10 displays an image in the display area AA by driving the pixels PXL, corresponding to image data input thereto, and See also at least paragraphs[0060] and [0081] of Kim I (i.e., Kim I teaches a display device that includes a display panel having a display area with a plurality of pixels)) a sensing area in which a plurality of photosensors and a second plurality of pixels are disposed (SA, PHS FIGS. 1-2, and 4, paragraph[0064] of Kim I teaches in the embodiment of the present disclosure, the display device 10 further includes a plurality of photo sensors PHS provided in the fingerprint sensing area SA; in some embodiments, the photo sensors PHS may overlap with at least some of the pixels PXL provided in the fingerprint sensing area SA, or be disposed at the periphery of the pixels PXL; and in an embodiment, at least some of the photo sensors PHS may be provided between the pixels PXL, and See also at least paragraph[0062] of Kim I (i.e., Kim I teaches part of the display area is set as a fingerprint sensing area having a plurality of photo sensors and pixels)), 
wherein the first plurality of pixels of the display area and the second plurality of pixels of the sensing area emit light (FIGS. 1-2, and 4, paragraph[0061] of Kim I teaches the display panel 110 includes a display area AA and a non-display area NA; the display area AA is an area in which a plurality of pixels PXL are provided, and is also referred to as an active area; in some embodiments, each of the pixels PXL may include at least one light emitting device; the display device 10 displays an image in the display area AA by driving the pixels PXL, corresponding to image data input thereto, and See also at least paragraph[0062] of Kim I (i.e., Kim I teaches the display area includes a fingerprint sensing area both having pixels that include at least one light emitting device capable of emitting light)) by receiving a data voltage of an input image in a display mode (FIGS. 1-2, and 4, paragraph[0070] of Kim I teaches in some embodiments, the panel driving circuit 210 may supply a data signal corresponding to image data to the pixels PXL in the display area AA while sequentially scanning the pixels PXL, corresponding to the first mode; and then, the display panel 110 displays an image corresponding to the image data during a period in which the first mode is executed, and See also at least paragraphs[0065]-[0067] of Kim I (i.e., Kim I teaches a panel driving circuit that supplies a data signal (i.e., a data voltage) corresponding to image data to pixels in the display area that includes the fingerprint sensing area, wherein the display panel displays an image corresponding to the image data during a first mode (i.e., a normal display mode for display an image corresponding to the image data)), and at least some of the second plurality of pixels in the sensing area emit light in a fingerprint recognition mode (FIGS. 1-2, and 4, paragraph[0072] of Kim I teaches in particular, in the embodiment of the present disclosure, the panel driving circuit 210 outputs a driving signal corresponding to a predetermined light pattern to the display panel 110 such that the pixels PXL provided in at least the fingerprint sensing area SA emit lights in a form corresponding to the predetermined light pattern during the period in which the second mode is executed; and that is, the pixels PXL of the fingerprint sensing area SA emit lights in a form corresponding to the light pattern during the period in which the display device is driven in the second mode, and See also at least paragraphs[0065]-[0067], and [0074] of Kim I (i.e., Kim I teaches pixels in at least the fingerprint sensing area emit light during a second mode (i.e., a fingerprint sensing mode for sensing a fingerprint of a user)).
Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al., U.S. Patent Application Publication 2020/0394381 A1 (hereinafter Ryu).
Regarding claim 14, Ryu teaches a mobile terminal device comprising: a display panel including (10, 110 FIGS. 1-2, paragraph[0049] of Ryu teaches referring to FIGS. 1 and 2, the display device 10 comprises the display panel 110 and the driving circuit 200 for driving the display panel 110) a display area in which a first plurality of pixels are disposed (AA, PXL FIGS. 1-2, paragraph[0050] of Ryu teaches the display panel 110 comprises a display region AA and a non-display region NA; the display region .AA is a region in which a plurality of pixels PXL (also may be referred to herein as sub-pixels) are provided; the display region AA may also be referred to herein as an active region of the display panel 110; in an exemplary embodiment of the present invention, each of the pixels PXL may include at least one light emitting element; and the display device 10 drives the pixels PXL corresponding to received image data input, thereby displaying an image in the display region AA of the display panel 110) and a sensing area in which a plurality of photosensors and a second plurality of pixels are disposed (SA, PHU, SPXL FIGS. 1-3, paragraph[0058] of Ryu teaches in an exemplary embodiment of the present invention, the display device 10 may further include a plurality of photo sensor units PHU provided in the sensing region SA; and the photo sensor units PHU may include at least one sensor pixel for sensing light, and See also at least paragraphs[0061], [0069], and [0090] of Ryu (i.e., Ryu at least teaches photo sensor units that include a plurality of sensor pixels)); and 
a fingerprint recognition processor configured to generate fingerprint pattern image data from a signal which is photoelectrically converted by a photosensor in the sensing area (SA, PHU, SPXL FIGS. 1-5, paragraph[0105] of Ryu teaches in an exemplary embodiment of the present invention, the controller 223 may generate image data from an electrical signal (e.g., a digital signal received from the vertical driver 222) and perform processing on the generated image data; the controller 223 may detect a fingerprint from the processed image data, or authenticate the detected fingerprint and/or transmit the detected fingerprint externally; however, the generation of the image data and the detection of the fingerprint might not be performed by the controller 223, but may be performed by an external host processor, etc; and therefore, the controller 223 may directly transfer the electrical signal (e.g., the digital signal received from the vertical driver 222) to the external host processor, or transfer the electrical signal (e.g., the digital signal received from the vertical driver 222) to the external host processor via the panel driver 210, etc, and See also at least paragraphs[0102] and [0107] of Ryu (i.e., Ryu at least teaches a processor that generates image data based on a signal received from a sensor pixel, which includes a photodiode, and converted by a vertical driver, wherein the processor detects a fingerprint from the image data)), 
wherein the first plurality of pixels of the display area and the second plurality of pixels of the sensing area emit light (FIGS. 1-2, paragraph[0050] of Ryu teaches the display panel 110 comprises a display region AA and a non-display region NA. The display region .AA is a region in which a plurality of pixels PXL (also may be referred to herein as sub-pixels) are provided; the display region AA may also be referred to herein as an active region of the display panel 110; in an exemplary embodiment of the present invention, each of the pixels PXL may include at least one light emitting element; and the display device 10 drives the pixels PXL corresponding to received image data input, thereby displaying an image in the display region AA of the display panel 110, and See also at least paragraph[0051] of Ryu (i.e., Ryu at least teaches the display area includes a fingerprint sensing area both having pixels that include at least one light emitting device capable of emitting light)) by receiving a data voltage of an input image in a display mode (FIGS. 1-2, paragraph[0066] of Ryu teaches the panel driver 210 may supply a data signal corresponding to image data to the pixels PXL while sequentially scanning the pixels PXL of the display region AA; and then, the display panel 110 may display an image corresponding to the image data, and See also at least paragraphs[0067]-[0068] of Ryu (i.e., Ryu teaches a panel driver that supplies a data signal (i.e., a data voltage) corresponding to image data to pixels in the display region that includes the fingerprint sensing area, wherein the display panel displays an image corresponding to the image data)), and at least some of the second plurality of pixels in the sensing area emit light in a fingerprint recognition mode (FIGS. 1-3, paragraph[0094] of Ryu teaches the fingerprint sensing method of the display device 10 in accordance with the above-described exemplary embodiments of the present invention will be briefly described as follows; during a fingerprint sensing period in which the photo sensor units PHU are activated, the pixels PXL (particularly, the light emitting elements LD provided in the pixels PXL) of the display region AA may emit light in a state in which a finger (e.g., a fingerprint region) of a user is in contact with the display region AA or comes within a predetermined distance (e.g., hovers) over the display region AA; for example, all the pixels PXL of the display region AA may simultaneously or sequentially emit light during the fingerprint sensing period; alternatively, only some pixels PXL among the pixels PXL of the display region AA may emit light at a predetermined distance, or only some pixels PXL of a specific color (e.g., short-wavelength light, such as blue light) may selectively emit light; for example, during the fingerprint sensing period, only pixels PXL disposed in the sensing region SA may be active; and the photo sensor units PHU may be simultaneously or sequentially driven during the fingerprint sensing period (i.e., Ryu at least teaches pixels in at least the fingerprint sensing area emit light during a fingerprint sensing period)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim I, in view of Park et al., U.S. Patent Application Publication 2020/0119108 A1 (hereinafter Park I), Liu et al., U.S. Patent Application Publication 2020/0091253 A1 (hereinafter Liu).
Regarding claim 9, Kim I teaches the display device of claim 1, wherein: a light-emitting element of a pixel includes an organic light-emitting diode (OLED) (FIGS. 1-3, 4, and 5A-5B, paragraph[0101] of Kim I teaches referring to FIGS. 5A and 5B, in some embodiments, each sub-pixel SPX includes a light emitting device EL coupled between a scan line Si and a data line Dj; and in some embodiments, the light emitting device EL may be an organic light emitting diode (OLED), but the present disclosure is not limited thereto, and See also at least paragraphs[0060]-[0064], and [0078]-[0079] of Kim I (i.e., Kim I teaches the pixels each having sub-pixels that include and OLED)); 
a photosensor from the plurality of photosensors includes (PHS FIGS. 1-2, and 4, paragraph[0064] of Kim I teaches in the embodiment of the present disclosure, the display device 10 further includes a plurality of photo sensors PHS provided in the fingerprint sensing area SA; in some embodiments, the photo sensors PHS may overlap with at least some of the pixels PXL provided in the fingerprint sensing area SA, or be disposed at the periphery of the pixels PXL; and in an embodiment, at least some of the photo sensors PHS may be provided between the pixels PXL, and See also at least paragraph[0062] of Kim I (i.e., Kim I teaches part of the display area is set as a fingerprint sensing area having a photo sensor among a plurality of photo sensors and pixels)); but does not expressly teach an inorganic photodiode; an insulating layer is disposed between a cathode electrode of the OLED and an anode electrode of the inorganic photodiode; and the OLED is electrically separated from the inorganic photodiode.  
However, Park I teaches an inorganic photodiode (100 FIGS. 2-4B, paragraph[0059] of Park I teaches in some embodiments, the fingerprint sensor 100 may include a photodiode including the light receiver and a switching element (e.g., a thin film transistor) connected to the photodiode; and alternatively or additionally, the light receiver of the fingerprint sensor 100 may include a phototransistor, a photomultiplier, or the like, and See also at least paragraphs[0025], [0069]-[0071], [0075], [0077], [0080], and [0105]-[0107] of Park I (i.e., teaches a photodiode formed of inorganic material)); 
an insulating layer (160 FIG. 2, paragraph[0095] of Park I teaches a planarization layer 160 covering the bias electrode 154 and the connection electrode 152 may be disposed on the protection layer 150; and the planarization layer 160 may be an organic insulating layer made of an organic material, such as a polyacrylic compound, a polyimide compound, a benzocyclobutene compound, or a fluorocarbon compound such as Teflon) is disposed between a cathode electrode of the OLED and (FIGS. 2 and 5, paragraph[0064] of Park I teaches the light emitting element layer 400 may be disposed on the circuit element layer 300; the light emitting element layer 400 may emit light to display an image; in some embodiments, the light emitting element layer 400 may include an organic light emitting diode that is a self-light emitting element; and for example, the light emitting element layer 400 may include an anode electrode, a cathode electrode, and an organic light emitting layer between the anode electrode and the cathode electrode, and See also at least paragraphs[0056], [0095] and [0141] of Park I (i.e., Park I teaches a light emitting device having a light emitting element layer that includes a cathode disposed above the planarization layer made of an insulating material)); but the combination of Kim I and Park I still do not expressly teach an anode electrode of the inorganic photodiode; and the OLED is electrically separated from the inorganic photodiode.
However, Liu teaches an anode electrode of the inorganic photodiode; and the OLED is electrically separated from the inorganic photodiode (3121 FIG. 1-3, paragraph[0058] of Liu teaches for example, the photodiode 312 includes a first electrode 3121, a second electrode 3122, a photosensitive N-type semiconductor layer 3123, a photosensitive intrinsic layer 3124, and a photosensitive P-type semiconductor layer 3125; the first electrode 3121 of the photodiode 312 is disposed on the third insulating layer 130, and is electrically connected to the first electrode 3113 of the third transistor 311 through a via hole penetrating the third insulating layer 130; the photosensitive N-type semiconductor layer 3123, the photosensitive intrinsic layer 3124, and the photosensitive P-type semiconductor layer 3125 are sequentially laminated on the first electrode 3121 of the photodiode 312; the planarization layer 140 is disposed on the third insulating layer 130 and covers the first electrode 3121, the photosensitive N-type semiconductor layer 3123, the photosensitive intrinsic layer 3124, and the photosensitive P-type semiconductor layer 3125 of the photodiode 312; the second electrode 3122 of the photodiode 312 is disposed on the planarization layer 140, and is electrically connected to the photosensitive P-type semiconductor layer 3125 through a via hole penetrating through the planarization layer 140; and for example, in a direction perpendicular to the base substrate 100, the first electrode 3121 and the second electrode 3122 of the photodiode 312 are oppositely disposed, the first electrode 3121 is, for example, an anode, the second electrode 3122 is, for example, a cathode, and the photodiode 312 has a longitudinal structure, and See also at least paragraphs[0045], and [0064]-[0068] of Liu (i.e., Liu teaches an anode of a photodiode having a semiconductor layer, wherein the photodiode is electrically separated from components of an OLED array by utilizing a third insulating layer, a protection layer, and a planarization layer)).
Furthermore, Kim I, Park I, and Liu are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable photodetector.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kim I based on Park I and Liu to have an inorganic photodiode; an insulating layer is disposed between a cathode electrode of the OLED and an anode electrode of the inorganic photodiode; and the OLED is electrically separated from the inorganic photodiode.  One reason for the modification as taught by Park I is to form organic light emitting display device with a suitable fingerprint sensor (paragraph[0056] of Park I).  Another reason for the modification as taught by Liu is to form display panel that includes an array substrate with a suitable photoelectric detection circuit for fingerprint recognition (paragraphs[0019], [0043] and [0047] of Liu).  The same motivation and rationale to combine for claim 9 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 10, Kim I, Park I, and Liu teaches the display device of claim 9, wherein the anode electrode of the OLED is coplanar with the cathode electrode of the inorganic photodiode (FIG. 1-3, paragraph[0068] of Liu teaches for example, in this embodiment, the first electrode 3121 of the photodiode 312 and the connection electrode 2122 are located on the same layer, so they may be fabricated in the same process, which is beneficial to reduce the production cost; and the second electrode 3122 of the photodiode 312 is located on the same layer as the first electrode 2121 of the light emitting element, so it may also be fabricated in the same process, which is beneficial to reduce the production cost, and See also at least paragraphs[0045], [0058], and [0064]-[0067] of Liu (i.e., Liu teaches a first electrode of the light emitting element (i.e., anode of the OLED) is disposed at same layer with a second electrode (i.e., cathode) of the photodiode)).

Potentially Allowable Subject Matter
Claims 2-7, 11-13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-7, 11-13, and 15-17 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening because for claim 8 the prior art references of record do not teach the combination of all element limitations as presently claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621